ON MOTION FOB REHEABING
June 26, 1935.
Mb. Justice Wolf
delivered the opinion of the court.
The action of the appellant in this case might be considered “tumultuous,” as defined in section 368 of the Penal Code, and hence a breach of the peace within the statutory definition of riot, as follows:
“Sec. 359. Any use of force or violence, disturbing the public peace or any threat to use such force or violence, if accompanied by immediate power of execution, by two or more persons acting together,- and without authority or law, is a riot. ’ ’
However, the words “disturbing the public peace,” when used to define a crime, do not necessarily presuppose any specific article defined in Title XV of the Penal Code. Murder is a crime against the public peace however quietly performed. Other felonies or misdemeanors, qua conspiracy, are crimes against the public peace. We can not give the words used in section 359 of the Penal Code any special significance other than a breach of the peace and order of a community. See Weakley v. State, 273 S.W. 374, 377; Miles v. Oklahoma, 236 Pac. 57, 44 A.L.R. 129; 48 C.J. 774; 8 R.C.L. 284, et seq.; 31 C.J. 613.
*587Taking the weapons of a policeman from him and preventing him from performing his duties by a single person, although a battery, would also disturb the peace of the policeman.
The motion for rehearing will he denied.